It is my view and conclusion that the bill of complaint contains equity and the order of dismissal should be reversed on authority of Johnson v. Craig, 158 Fla. 254, 28 So.2d 696; Sonneman v. Tuszynski, 139 Fla. 824, 191 So. 18; Jones v. Carpenter, 90 Fla. 407, 106 So. 127, 43 A.L.R. 1409, and similar cases. I would reverse the order of the Chancellor and require the appellees to answer.
Reversed.
ADAMS, C.J., and TERRELL, THOMAS and BARNS, JJ., concur.
SEBRING and HOBSON, JJ., dissent. *Page 833